Citation Nr: 1630068	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1980.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A September 2014 Board decision denied entitlement to a compensable rating for maxillary sinusitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In June 2015 the Court granted a Joint Motion for Remand, which remanded the issue of increased rating for maxillary sinusitis to the Board for readjudication.  In August 2015 the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  Prior to December 8, 2008, the Veteran did not have one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  As of December 8, 2008, the Veteran's sinusitis was manifested by three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, but there is no evidence of incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for maxillary sinusitis prior to December 8, 2008, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6513 (2015). 



2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 10 percent, but not higher, for maxillary sinusitis were met as of December 8, 2008.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6513 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2008 and May 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In November 2015 VA obtained an adequate examination.

The Board's August 2015 remand requests for additional development have been accomplished.  Accordingly, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2008 rating decision continued a 0 percent rating for maxillary sinusitis under Diagnostic Code 6513, used for rating chronic maxillary sinusitis.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2015).

Based on a review of the evidence, the Board finds that as of December 8, 2008, the Veteran's service connected maxillary sinusitis more nearly approximated a 10 percent rating, but not higher.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating or a compensable rating prior to December 8, 2008.

A March 2007 VA medical record noted at a routine medical exam that the Veteran did not like the new sinus medication and it was discussed using flunisolide for his sinuses with a follow-up exam in six months.

A February 2008 private medical examination found sinusitis present at the maxillary with tenderness and purulent discharge from the nose.  The Veteran reported that his monthly incapacitating episodes of sinusitis had each lasted for one week without headaches, but with purulent discharge.  The private medical examiner found no change in the Veteran's diagnosis.

A September 2008 VA medical record shows the Veteran reporting that he had five weeks of aching head off and on with stuffiness of the head, nose, and left ear; watering eyes; and runny nose.  The medical provider also recorded that he was negative for sinus congestion and that the Veteran's pneumonia had resolved.  A diagnosis of pneumonia appears in an earlier September 2008 VA medical record, and the medical provider reports that the Veteran stated that he had had pneumonia.

In an April 2008 VA medical record the ENT medical doctor recorded that the Veteran complained of sinus congestion and was using flunisolide twice daily.

An August 2008 VA medical record shows that the Veteran reported congestion, sinus problems, and headaches.

A later August 2008 VA medical record shows that the Veteran had the right ear stopped, post nasal drip, and cough productive of green secretions.  The report lists the Veteran actively taking chlorpheniramine maleate four times per day for sinus and allergies.

In a December 8, 2008 VA medical record, the medical professional recorded that the Veteran reported that he had a fever.  He was taking loratadine for sinuses and had drainage from head down throat with sore throat and coughing up phlegm with white color and it was very difficult to stop a continuous cough.  Although the Veteran characterized it as "flu," there is no medical diagnosis of flu in the VA medical records, and it is recorded that the Veteran received a flu immunization on November 25, 2008, which was two weeks before.

A January 2012 VA medical record assesses chronic sinusitis with a plan to continue with Flunisolide and Antihistamines.

A January 2012 VA examination diagnosed chronic sinusitis.  The examiner noted headaches with sinus trouble and that the maxillary sinuses were affected by the chronic sinusitis.  The Veteran reported that since service and every night his sinuses were stopped and he uses medicines.  The examiner noted chronic sinusitis detected only by imaging studies, with episodes of sinusitis and headaches.  The examiner did not find near constate sinusitis, pain and tenderness of the affected sinus, or purulent discharge of crusting.  The examiner found that there were no non-incapacitating or incapacitating episodes of sinusitis in the previous 12 months.  The examiner noted that the Veteran reported episodic problems with the sinuses.

An October 2012 VA medical record found that the chronic sinusitis had remained stable, as did an October 2013 VA medical record.

A September 2015 VA medical record shows symptoms of sinus and chest congestion and slight productive cough.

A November 2015 VA examination notes a diagnosis of chronic sinusitis made in July 1979 and allergic rhinitis made in July 1962.  No sinuses were currently affected by sinusitis.  There were no findings, signs, or symptoms attributable to the chronic sinusitis such as episodes of sinusitis, near constant sinusitis, headaches, pain of affected sinus, tenderness of affected sinus, purulent discharge, or crusting.  The examination shows that the Veteran reported that daily his eyes watered, his nose ran, and he had a hacking cough, which has not improved or worsened over the years and had no particular association with allergy season.  The examiner remarked that there was no evidence of a current sinus condition, acute or chronic, and only minor findings of rhinitis with minimal turbinate enlargement which was non-obstructing.  The examiner noted that the Veteran had no sinus, rhinitis, or ENT symptoms in years that were not specifically associated with an acute viral infectious upper respiratory infection event.

Prior to December 8, 2008, the Board finds that the criteria for a compensable rating for sinusitis were not met.  The evidence prior to December 8, 2008, does not show  one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  The evidence prior to December 8, 2008, also does not show three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

As of December 8, 2008, the Board finds that the Veteran's sinusitis more nearly approximates the criteria for a 10 percent rating.  VA treatment records show at least three non-incapacitating episodes as of December 8, 2008, per year.  The Veteran and the medical professionals reported pain, purulent discharge, and headaches.  The Board finds the Veteran's statements to be credible in light of the fact that they were recorded by VA treatment providers.  However, the evidence is negative for more than six non-incapacitating episodes or any incapacitating episodes.

The Board finds that the criteria for a rating in excess of 10 percent have not been met at any point during the pendency of the appeal, as there is no evidence of incapacitating episodes as defined in the Rating Formula, no evidence of more than six non-incapacitating episodes per year as defined in the Rating Formula, and no evidence of surgeries for the Veteran's sinus problems.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  In this case, the rating criteria for the respiratory system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate, even considering the combined effects of his service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated or reported sinusitis impairment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 10 percent rating as of December 8, 2008, for sinusitis and the claim, to that extent, is granted.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating for sinusitis prior to December 8, 2008, or a rating greater than 10 percent at any time on appeal, and the claim, to that extent, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating prior to December 8, 2008, for maxillary sinusitis is denied.

Entitlement to a rating of 10 percent, but not higher, as of December 8, 2008, for maxillary sinusitis, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


